UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4219


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRED CARRASCO, JR., a/k/a Aaron Bryant,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:13-cr-00199-RJC-1)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Carol Ann Bauer, Morganton, North Carolina, for Appellant. Jill
Westmoreland Rose, Acting United States Attorney, Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fred Carrasco, Jr., appeals his convictions and sentence

imposed following his guilty pleas, pursuant to a written plea

agreement, to conspiracy to distribute and possess with intent

to distribute at least 1000 kilograms of marijuana and at least

500 grams of cocaine, in violation of 21 U.S.C. § 846 (2012),

and possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2012).                          We dismiss

the appeal.

     Carrasco     argues     on     appeal      that    his    counsel       provided

ineffective assistance by improperly advising him prior to his

guilty plea.     To establish ineffective assistance of counsel in

the context of a guilty plea, “the defendant must show that

counsel’s     representation      fell    below    an   objective     standard      of

reasonableness,”       Strickland    v.       Washington,     466   U.S.    668,   688

(1984), and “that there is a reasonable probability that, but

for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial,” Hill v. Lockhart, 474 U.S. 52,

59 (1985).      Unless an attorney’s ineffectiveness conclusively

appears on the face of the record, ineffective assistance claims

are not generally addressed on direct appeal.                   United States v.

Benton, 523 F.3d 424, 435 (4th Cir. 2008).                  Instead, such claims

should   be   raised    in   a   motion       brought   pursuant     to    28   U.S.C.

§ 2255 (2012), in order to permit sufficient development of the

                                          2
record.    United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th

Cir. 2010).

     Because       the    record   does      not    conclusively         establish

ineffective assistance of counsel, we conclude that Carrasco’s

ineffective assistance claim should be raised, if at all, in a

§ 2255    motion.        Accordingly,   we    dismiss         this   appeal.      We

dispense    with     oral   argument    because         the    facts   and     legal

contentions    are   adequately    presented       in    the    materials      before

this court and argument would not aid the decisional process.

                                                                        DISMISSED




                                        3